On Rehearing.
Todd, J.
The rehearing was- granted solely with reference to the correctness of that part of oirr previous decree discharging the accused from custody.
r In the argument upon the rehearing, the Attorney General makes the admission that the . accused could not be tried under the same indictment for the offense therein specially charged, nor for any other offense for which a legal verdict might be rendered under the indictment j and he only suggests that the accused be held to await a prosecution under a new indictment for the same offense of which he was convicted by the verdict of the jury which we set aside by our decree heretofore rendered. The effect of our decree, then, has been to end the prosecution for the offense set out in the indictment and for every offense with which the accused stood charged.
We do not feel authorized to continue him in custody to await a prosecution for an offense with which he has never been charged and may never be.
For these reasons, our former decree will remain undisturbed.